Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 10, there is no support in the present specification for the limitation that the laminate is “dried by heating.” 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Akuyama et al. (JP 2014/168949 A, published 18 Sep. 2014) in view of Fukui (JP 2014/221514 A, published 27 Nov. 2014, hereinafter Fukui) and further in view of Nakazato et al. (WO 2014/156494 A1, published 02 Oct. 2014, hereinafter Nakazato) and further in view of Czech and Butwin (“New developments in the area of solvent-borne acrylic pressure-sensitive adhesives,” J.Adhes.Sci.Tech., Vol. 23, pp. 1689-1707, published 2009, hereinafter Czech) and evidence provided by LibreTexts.
Regarding claims 3-7 and 9-10, Akuyama teaches a laminate with remarkably excellent moisture barrier properties comprising an inorganic barrier layer and a moisture trapping layer formed on a plastic substrate (Abstract and paragraph 0068).  Akuyama teaches that the moisture trapping layer contains a hygroscopic agent dispersed in a cross-linked cationic polymer (paragraphs 0008-0010).  Akuyama teaches that the hygroscopic agent and the cationic polymer are dried by heating (paragraph 0098).  Akuyama teaches that his laminate can be used as a film for encapsulating electronic circuits, including organic electro-luminescent elements (paragraph 0068).

Akuyama does not teach adhering releasably a water-absorbing film to the exposed face of the moisture trapping layer before drying the water trapping layer or a surface protection resin layer.
Fukui teaches a hygroscopic film comprising a base material layer, a moisture proof layer, a water vapor moisture-absorbing layer, and a seal layer (paragraph 0017).  Fukui teaches that the moisture proof layer is a layer of polyethylene or polypropylene (paragraph 0020), which are polyolefins.  Fukui teaches that the water vapor absorbing layer comprises a moisture absorbing agent and a base resin (paragraph 0024), the hygroscopic agent is calcium oxide (paragraph 0026), and the base resin is polyethylene or polypropylene (paragraph 0027), which are polyolefins.  Fukui teaches that the layers of the film may be joined by using an adhesive (paragraph 0034), thus Fukui teaches an adhesive layer between the water vapor-absorbing layer and the seal layer, or alternately, the seal layer itself serves as an adhesive layer.
Fukui teaches that the moisture permeability of the moisture-proof layer is 20 g/m2-day or less (paragraph 0020).  Since the laminate of Fukui is a moisture absorbing film, one of ordinary skill in the art would recognize that the surface opposite to the moisture-proof layer must necessarily have a higher moisture permeability than the moisture-proof layer in order for 
Fukui does not disclose the moisture permeability of his adhesive layer.  Fukui measures an absorption rate of 0.004 mg/h/cm2 (or 0.96 g/m2/day [0.004/1000*100^2*24]) for his film as the relative humidity dropped from 47 to 31% (paragraph 0040).  This permeability is the permeability of the 20 [Symbol font/0x6D]m seal layer (adhesive layer) in Fukui’s Example 1 (paragraph 0039), since his laminate is designed for moisture to enter through the seal layer (adhesive layer).  Given that Fukui teaches that the seal layer (adhesive layer) has a thickness range of 3 – 200 [Symbol font/0x6D]m (paragraph 0031), and the permeability of the seal/adhesive layer would vary inversely to the layer thickness, so the permeability of the seal layer (adhesive layer) would vary from about 0.096 (0.96*20/200) to 6.4 g/m2/day (0.96*20/3), and adjusting for the difference in relative humidity levels, the permeability of the seal/adhesive layer at 90% RH would be about 0.22 (0.096*90/((47+31)/2)) to 14.8 g/m2/day (6.4*90/((47+31)/2)).
LibreTexts (Chemistry, Calcium Hydroxide, updated 21 Aug. 2020) discloses that calcium oxide reacts with water to form calcium hydroxide.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the hygroscopic film of Fukui to provide a barrier layer on the water trapping layer of the laminate of Akuyama.  Fukui teaches that his moisture absorbing film (water-absorbing protection film) quickly reduces the humidity and prevents the absorption of moisture from outside of the laminate (Abstract).  Further, motivation to combine Akuyama with Fukui is found in Nakazato that teaches the concept of using a water 
Czech teaches that removable pressure-sensitive adhesives (PSA) are used in protective foils, and these removable PSAs quickly adhere to plastics (page 1693, 4. Removable and Repositionable Self-Adhesive Products section, 1st paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the removable PSA as taught by Czech to attach the moisture barrier laminate of Akuyama to the hygroscopic film of Akuyama in view of Fukui and further in view of Nakazato.  Czech teaches that removable PSAs peel smoothly away from substrates without leaving behind any residue, and removable PSAs must provide sufficient tack to quickly fix the adhesive to the desired substrate, adequate peel strength to prevent damage of the surface when the adhesive is removed, and have appropriate cohesive strength to control the transfer of the adhesive to the substrate (page 1693, 4. Removable and Repositionable Self-Adhesive Products section, 1st and 2nd paragraphs).
In light of the above, it is clear that the laminate of Akuyama in view of Fukui and further in view of Nakazato and further in view of Czech would necessarily be adapted for use as a water barrier material as claimed.

Response to Arguments
Applicant's arguments filed 12 Apr. 2021 have been fully considered.  Applicant’s amendments have necessitated new grounds of rejection, which are presented above. 
Applicant amended claims 3-7, cancelled claims 1, 2, and 8, and added claims 9 and 10.
Applicant argues that previously applied prior art does not teach a laminate having a structure in which a water-absorbing protection film having a desiccant-dispersed hygroscopic resin layer is releasably adhered to a hygroscopic base material that has an undried water-trapping layer via an adhesive resin.
However, as presented above, Akuyama in view of Fukui and further in view of Nakazato and further in view of Czech teach the claimed invention. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is 571-272-9603.  The examiner can normally be reached on M - F 8:00 am - 5:00 pm ET.  Examiner 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN VINCENT LAWLER/
Examiner, Art Unit 1787

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787